Case 8:19-cv-02922-MSS-AEP Document 45 Filed 03/19/20 Page 1 of 5 PageID 512




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


IN RE ORDER IN JUDGE SCRIVEN’S
CASES ONLY :

CORONAVIRUS PUBLIC EMERGENCY

                                              Case No: 8:20-mc-21-T-35




      ORDER CONCERNING JURY TRIALS AND OTHER PROCEEDINGS

      As the Centers for Disease Control and Prevention (CDC) and other public

health authorities have advised taking precautions to reduce exposure to the

coronavirus and to slow the spread of COVID-19, and based on the current

projections as to the trajectory of this virus if immediate measures are not

undertaken, the Court issues this Order to protect public health, reduce the size

of public gatherings, and prevent unnecessary travel. Should circumstances

drastically change, the Court, on a joint motion of the Parties, may amend this

Order in a specific case.



      1.    Effective immediately, all criminal and civil jury trials and hearings in

            ANY CASES ASSIGNED TO JUDGE SCRIVEN that are scheduled

            to begin or occur before May 29, 2020 are continued pending further

            order of the Court. The Court may issue other orders concerning

            future continuances as appropriate.
Case 8:19-cv-02922-MSS-AEP Document 45 Filed 03/19/20 Page 2 of 5 PageID 513



     2.    ALL CIVIL CASES ASSIGNED TO JUDGE SCRIVEN and ALL

           deadlines associated with those cases are STAYED until May 29,

           2020. The Court will continue to resolve motions that are fully briefed

           and ripe for resolution. If a Case Management Report has been filed

           in a case but no Case Management Order has been entered by the

           Court, the Parties shall file an amended Case Management Report

           within fourteen (14) days of May 29, 2020 or within fourteen (14) days

           of any extended date that may be imposed by amendment of this

           Order. The Court may issue other orders concerning the extension

           of this STAY order as appropriate.

      3.   All trial-specific deadlines in criminal cases ASSIGNED TO JUDGE

           SCRIVEN that are scheduled to begin before May 29, 2020 are

           continued pending further order of the Court.

      4.   All sentencings that are set to occur before JUDGE SCRIVEN in this

           time period are also continued and will be reset by separate order. If,

           however, any Defendant is potentially subject to a time-served sentence

           and, thus, subject to immediate release, counsel may file a motion

           requesting that the sentencing be held. The Court will endeavor to

           accommodate that request to the extent practicable under the

           circumstances.

      5.   The time period of any continuance entered because of this Order is

           excluded under the Speedy Trial Act,18 U.S.C. § 3161(h)(7)(A), as the

           Court makes a specific finding that the ends of justice served by taking
Case 8:19-cv-02922-MSS-AEP Document 45 Filed 03/19/20 Page 3 of 5 PageID 514



           this drastic measure outweigh the interests of the parties and the public

           in a speedy trial. In particular, any jury trial would necessitate the

           convening of members of the public who may be carriers of the virus and

           may be unaware of it, they may be compelled to care for infirm family

           members, they may be undertaking the care of their children whose

           schools have been closed and they have all been strongly urged to stay

           sequestered at home unless an urgent need requires their travel. As

           such, convening a jury will be difficult if not impossible. Additionally, any

           such convening will require the Marshal’s office to transport individuals

           to and from prisons, which would necessitate their being in direct

           physical contact with individual Defendants and incarcerated witnesses,

           any of whom (officers, or defendants or witnesses) could be infected,

           and it could cause the virus to be introduced into the courthouse and to

           counsel or court staff or transmitted and possibly introduced into a prison

           facility. Absent further order of the Court, the period of exclusion is from

           the date of this Order to May 29, 2020. The Court may extend the period

           of exclusion by separate Order.

      6.   The Court is cognizant of the right of criminal defendants to a speedy

           and public trial and the particular application and significance of that right

           in cases against defendants detained pending trial. Therefore, any

           criminal defendant seeking an exception to this Order to exercise that

           right during the continuance imposed by this Order should file a motion

           immediately.
Case 8:19-cv-02922-MSS-AEP Document 45 Filed 03/19/20 Page 4 of 5 PageID 515



      7.   If any hearing is required in a civil or criminal case due to exigent

           circumstances, the Parties are directed to file an appropriate motion

           after telephonic consultation. The Parties should include an

           appropriate telephone number at which they can be reached if it is

           any number other than the one previously set forth on the record of

           the case. Any hearing that is ordered will be held by telephone.

      8.   Essential criminal matters on JUDGE SCRIVEN’S DOCKET that are

           conducted       before    Magistrate     Judges,     such     as     initial

           appearances/first    arraignments, detention hearings, and search-

           warrant requests, shall continue to take place in the ordinary course

           and at the discretion of the Magistrate Judge as required by and

           consistent with law. Re-arraignments/Plea hearings are hereby

           continued consistent with the foregoing. All available means to

           ensure the safety of the parties and participants in any essential

           proceedings will be undertaken. In this regard, at the direction of Chief

           Judge Merryday, flyers and signs have been posted at the entrance to the

           courthouse advising those who are sick, have recently traveled to certain

           destinations, or have been exposed to the virus that they may not enter the

           courthouse and providing contact information to advise that their entry has

           been refused.

      9.    The CLERK is directed to enter this Order in all civil and criminal

           cases assigned to Judge Scriven.
Case 8:19-cv-02922-MSS-AEP Document 45 Filed 03/19/20 Page 5 of 5 PageID 516



       10.   If any Party seeks clarification of any aspect of this Order, they must file a

             written motion for clarification.

       ORDERED in Chambers in Tampa, Florida, on March 19, 2020.




Copies to:
All Parties of Record and their counsel
Hon. Steven Merryday, Chief Judge
Hon. Anthony Porcelli
James T. Skuthan, Acting Federal Defender
Maria Chapa Lopez, United States Attorney
Elizabeth M. Warren, Clerk of Court
Keshia Jones, Tampa Division Manager
Lilliam M. DeJesus, Jury Clerk Tampa Division
